Citation Nr: 0918526	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-21 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chronic sinusitis.

2.  Entitlement to service connection for sleep apnea 
(claimed as sleep problems), to include as due to an 
undiagnosed illness as a result of Persian Gulf War service.

3.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness as a result of 
Persian Gulf War service.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from January 1985 to January 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which in pertinent part, denied the 
benefits sought on appeal.  

The June 2005 rating decision also awarded service connection 
for hypertension and gastroesophageal reflux disease (GERD) 
both rated as noncompensable, as well as denying service 
connection for fatigue, lumbar strain, right eye, knee, foot, 
and shoulder conditions, and carpal tunnel syndrome of the 
right wrist.  The Veteran disagreed with the initial ratings 
assigned for the hypertension and GERD.  He also disagreed 
with the aforementioned denials.  

In a July 2006 Decision Review Officer (DRO) Decision, 
service connection was awarded for metatarsalgia of the right 
foot, right retropatellar pain syndrome, and right wrist 
carpal tunnel syndrome.  As such, there no longer remain 
claims in controversy.  During the August 2007 DRO 
conference, the Veteran withdrew the claims for higher 
initial ratings for hypertension and GERD, as well as the 
denials with regard to the right shoulder, right eye, and 
fatigue.  As such, the matters are no longer in appellate 
status.  The only claims which remain in controversy are 
listed on the cover page of the instant decision.   
 
The Veteran requested a personal hearing in his July 2006 
substantive appeal.  Although he checked the box indicating 
he wished a hearing before a Veterans Law Judge at the RO, in 
a handwritten note he specified that he in fact wanted a 
local hearing before a DRO at the RO.  The hearing was 
scheduled for August 2007.   The Veteran elected to have an 
informal DRO conference in lieu of a formal hearing.  The 
informal hearing was held in August 2007 and the report has 
been associated with the claims folder.  Thus, there are no 
outstanding hearing requests of record.


FINDINGS OF FACT

1.  From the initial award of service connection, the 
Veteran's chronic sinusitis has been productive of 
symptomatology consistent with three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, nasal drainage, and crusting; however, it has 
not been productive of three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) use of antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

2.  Sleep apnea is a known clinical diagnosis and thus, not 
due to any undiagnosed systemic illness.   Further, it was 
not incurred during the Veteran's active military service.

3.  Depression was incurred during the Veteran's active 
military service.

4.  The competent evidence of record does not establish a 
diagnosis of a current, chronic low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for chronic 
sinusitis, and no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.97, 
Diagnostic Code 6514 (2008).  

2. The criteria for entitlement to service connection for 
sleep apnea (claimed as sleep problems), to include as due to 
an undiagnosed illness as a result of Persian Gulf War 
service, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

3.  The criteria for the establishment of service connection 
for depression have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for the establishment of service connection 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

The Board notes that the Veteran's claim with regard to 
sinusitis arises from his disagreement with the initial 
disability evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No further discussion 
of VA's duty to notify is therefore required with respect to 
sinusitis.

With respect to the remaining claims, for service connection, 
under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in November 
2004 and March 2006 correspondence.  The first letter 
informed the Veteran of the elements of a claim for service 
connection, described the evidence and information needed to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
Notice pursuant to the Dingess decision was sent in March 
2006.  A single, fully compliant letter is not required to 
provide adequate notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records and reports of VA 
examination dated between 2004 and 2007 are associated with 
the claims file.  The Veteran has submitted, or VA has 
obtained on his behalf, private medical records from Dr. PS 
and Dr. RSG, as well as sleep studies from May 2004, December 
2006, and January 2007.  The Veteran has not identified any 
other relevant evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. Increased Rating for Chronic Sinusitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the entire period 
from the date of service connection is under consideration; 
as the evidence shows a consistency of reported symptoms over 
that time, staged ratings are not appropriate in this 
instance.

The Veteran's chronic sinusitis has been assigned a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
6514.  Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis ), and 6514 (sphenoid sinusitis) are to be rated 
under the General Rating Formula for Sinusitis.  The General 
Rating Formula for Sinusitis provides a 10 percent rating for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97. 

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that an initial 10 percent rating is warranted for the 
Veteran's chronic sinusitis, but no higher.  38 C.F.R. § 4.7.

In this regard, service medical records show the Veteran was 
treated for sinusitis on numerous occasions; the most recent 
was in May 2004.  He complained of a left perorbital 
headache.  He reported using Motrin as needed.  A June 2004 
computerized tomography (CT) scan showed sinusitis of the 
bilateral maxillary sinuses and polypoid lesions which 
reflected either retention cysts, nonexpansile mucoceles, or 
polyp.

In a June 2004 Report of Medical History, the Veteran 
complained of sinus headaches.  Upon VA examination in 
December 2004, prior to his discharge, the Veteran complained 
sinus headaches, postnasal drip leading to dry cough, 
scratchy eyes, and sneezing.  No specific objective findings 
were made with regard to the Veteran's sinusitis.  The June 
2004 CT scan was noted.  The Veteran was diagnosed with 
recurrent sinusitis. 

Post-service, records from Dr. PS show the Veteran was 
treated in March 2006, April 2006, July 2006, and February 
2007 for complaints associated with his sinusitis, to include 
headaches and nasal congestion and drainage.  In an October 
2006 letter, Dr. PS indicated that the Veteran was under his 
care for chronic sinusitis.  Dr. PS further stated that on 
March 30, 2006, April 13, 2006, and July 31, 2006, the 
Veteran required three separate courses of antibiotics for 
his chronic sinusitis.  

Upon VA examination in February 2007, the Veteran reported 
frontal headaches associated with nasal congestion and 
occasional pain in the upper teeth.  Physical examination 
showed the head to be normocephalic and the face symmetrical.  
The nose had very dry mucosa with some crusting.  A CT showed 
mucoperiosteal thickening of the right maxillary sinus.  
There were also bilateral maxillary sinus masses, retention 
cyst versus polyp.  The Veteran was diagnosed with both 
allergic rhinitis and sinusitis; however, headaches were 
attributed to the sinusitis, as well as non-service connected 
obstructive sleep apnea, but not the rhinitis.  

The Veteran has reported that he has experienced more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain.  He further indicated 
that he usually had at least two or three sinus headaches per 
week which required him to self medicate.

At this juncture, the Board notes that in the November 2007 
supplemental statement of the case (SSOC), the RO refrained 
from giving the Veteran a 10 percent rating on the mistaken 
belief that it would violate the provisions of 38 C.F.R. 
§ 4.14 prohibiting pyramiding; however, a 10 percent rating 
is currently in effect for the Veteran's service connected 
allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  The rating criteria for allergic or vasomotor rhinitis 
are based upon wholly different criteria from sinusitis under 
Diagnostic Code 6514.  Moreover, the rating schedule 
specifies that certain Diagnostic Codes applicable to may not 
be combined with each other.  Codes for sinusitis and for 
rhinitis are not included in this prohibition.  Hence, 
simultaneous compensation for both rhinitis and sinusitis is 
neither specifically nor generally barred.  38 C.F.R. 
§§ 4.14, 4.96, and 4.97.

While the evidence shows that the Veteran was treated with 
antibiotics on three occasions (March 2006, April 2006, and 
July 2006), there is no indication that the course of 
treatment lasted four to six weeks.  Even if the Board were 
to assume that some or all of these courses of antibiotics 
lasted more than a week, resulting in a total period of more 
than four weeks, the evidence of record does not show that 
the drugs were associated with incapacitating episodes, and 
hence the prescriptions cannot support assignment of a 
higher, 30 percent evaluation.  There is no evidence that any 
doctor has prescribed bed rest for the Veteran in connection 
with sinusitis.

The Board notes that the Veteran has stated that he had had 
more than six incapacitating episodes of sinusitis, which are 
manifested by pain and headaches.  He does not report 
discharge or crusting, which the rating schedule indicates is 
a cardinal sign of such episodes.  He also states that sinus 
headaches occur two or three times a week.  Although the 
statements of the Veteran are competent evidence, to the 
extent they report of signs and symptoms observable in the 
absence of specialized medical knowledge or training, his 
opinions regarding the cause of the signs and symptoms are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The Board must find that the 
Veteran's statements cannot support assignment of a higher 
disability evaluation, for although there is competent 
evidence of more frequent headaches and pain, there is no 
indication of required crusting or discharge, and the 
headaches cannot clearly be associated with sinusitis based 
on lay testimony.

In sum, while an initial 10 percent rating is warranted, an 
evaluation in excess of such is not warranted as the evidence 
does not show symptomatology consistent with three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) use of antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97a; See 
Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

The Board has also considered entitlement to a higher 
evaluation on an extraschedular basis.  The threshold factor 
for extraschedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure 
Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  As the 
signs and symptoms complained of here are reflected in the 
rating schedule, the schedule is found to be adequate, and no 
further discussion of extraschedular evaluation is required.

B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis and/or 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
Veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  These changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and involved an expanded definition of 
"qualifying chronic disability" to include: (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi- symptom illness 
include: fatigue, unexplained rashes or other dermatological 
signs or symptoms, headache, muscle pain, joint pain, 
neurological signs and symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 
38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

1) Sleep Apnea

The Veteran claims that his sleep problems are due to an 
undiagnosed illness, which manifested after his return from 
Saudi Arabia in July 1999.  In order for a disability to be 
awarded service connection under the provisions of 38 
U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a), the disorders may not be attributable 
to a known diagnosis.  

Here, the Board notes the Veteran's complaints of sleep 
problems, to include night waking and snoring, have been 
attributed to a diagnoses of sleep apnea and/or upper airways 
resistance syndrome.  As these are known clinical diagnoses, 
service connection is not warranted based on having an 
undiagnosed illness.  This does not preclude consideration of 
the Veteran's claim on a direct causation basis.  

While the record shows the Veteran has been diagnosed with 
sleep apnea, the preponderance of the evidence against a 
finding that it is related to the Veteran's active duty 
service period. 

The Veteran's service treatment records contain complaints of 
snoring and night waking dated in May 2004.  A sleep study 
performed in May 2004 was devoid of a diagnosis of sleep 
apnea.  The examiner found frequent snoring related arousals 
suggestive of upper airway resistence syndrome.  A July 2004 
entry indicated the Veteran did not have obstructive sleep 
apnea (OSA).

A December 2004 VA examination performed prior to the 
Veteran's discharge from service, contains complaints of 
snoring while sleeping.  The examiner noted that the 
aforementioned sleep study was not diagnostic of OSA.  A 
diagnosis of OSA was not rendered after examination.

Subsequently, mild OSA was diagnosed by a December 2006 
Polysomnographic Report (sleep study) and again in January 
2007.  While the Veteran has been diagnosed with OSA, a 
September 2007 VA examiner opined that it was less likely 
that the Veteran had sleep apnea in the military and more 
likely that the development of mild OSA was secondary to the 
Veteran's weight gain as outlined by the Veteran's own 
treating physician.  The examiner reasoned the Veteran had a 
normal polysomnogram in 2004 and subsequent weight gain, 
which was the biggest prognostic factor in the development of 
sleep apnea.  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of sleep apnea diagnosed during service.  
It wasn't until December 2006 that he was diagnosed with OSA; 
however, the record does not contain any medical evidence 
linking sleep apnea to service.  Though the Veteran contends 
that he currently has sleep apnea that is related to his 
military service, there is no medical evidence on file 
supporting the Veteran's assertions and his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the preponderance of the evidence is against the claim 
and the appeal must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

2) Depression

The Veteran claims that his depression is due to an 
undiagnosed illness, which manifested after his return from 
Saudi Arabia in July 1999.   He alternatively claims that it 
is the result of his job in the Air Force as an Air Traffic 
Controller.

At the outset, the Board notes that as depression is a known 
clinical diagnosis, service connection may not be awarded 
under the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a).  This does not however, preclude 
consideration of and awarding the Veteran's claim on a direct 
causation basis.  

Here, the Veteran's service treatment records show he 
complained of a depressed mood, decreased energy and libido, 
concentration problems,  and irritability in October 2004.   
He reported an onset of approximately five years prior.  The 
Veteran was diagnosed with depressive disorder, not otherwise 
specified.  He was prescribed Celexa.  The provider 
recommended counselling.  

A December 2004 VA examination performed prior to the 
Veteran's discharge, diagnosed the Veteran with Major 
Depressive Disorder.  The Veteran informed the examiner that 
he did not report his depression prior to October 2004 for 
fear of having a mental health problem noted in his record, 
but after a discussion with his general practitioner, it was 
recommended he seek counselling.  A nexus opinion was not 
sought by the RO.

Subsequent to his discharge from service, the Veteran 
continued to seek treatment for depression.  Records from Dr. 
PS and Dr. RSG, dated as early as March 2006 show continued 
diagnoses of depression and anxiety disorder.  The Veteran 
was treated with Lexapro and Zoloft.  

It is clear from the record that major depressive disorder 
was diagnosed during the Veteran's active military service.  
It is also evident that it has continued from his discharge 
to the present.  There is no evidence of an intercurrent 
cause that might reasonably question the onset of the claimed 
disorder.  The evidence as it is presently constituted 
establishes that the disability was incurred in service and 
thus, service connection is granted for depression.  38 
C.F.R. § 3.303(b), (d).

3) Back Condition

The Veteran contends that he is entitled to service 
connection for a low back disorder, as he sustained a back 
injury in service while performing "official Air Force duty 
in 1995."

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue must be denied.

Service treatment records dated in February 1995 show the 
Veteran complained of pain in the right top of the iliac 
spine down to the right anterior thigh.  The Veteran was 
thought to have muscle spasm/strain.  There were no 
complaints referable to the lumbar spine.  A March 1995 
physical therapy note questioned whether the Veteran had 
lumbar pain with radicular symptoms, but a definite diagnosis 
was not rendered.  The Veteran underwent physical therapy 
from March 2, 1995, to March 23, 1995.  At that time, 
physical therapy was terminated as the goal was achieved.  
There were no further complaints in service until the Veteran 
reported low back pain on a June 2004 Report of Medical 
History.

The Veteran was afforded a VA examination in December 2004, 
prior to his discharge from service.  The Veteran reported 
low back pain sometimes following a "wrong move," which 
could last a week  He denied being bed ridden or radiating 
pain.  The Veteran did not give any information as to the 
date of onset or precipitating incident.  The physical 
examination was normal.  There were no postural 
abnormalities, spasms, or tenderness to palpation.  Movement 
of the lumbar spine was performed fluently without pain, 
incoordination, or fatigability, and the measured range of 
motion was full and complete.  The examiner listed 
lumbosacral strain as a diagnosis.  X-rays of the low back 
were normal, with no evidence of acquired bone abnormalities.

The mere fact that a physical therapist questioned whether 
the Veteran had lumbosacral pain in 1995 and a diagnosis of 
lumbosacral strain nine years later in 2004 is not enough to 
establish that a chronic low back disorder manifested during 
his active duty service.  38 C.F.R. § 3.303(b).  It does not 
even establish the presence of a current chronic low back 
disability.

Post-service, the objective evidence of record reveals that 
the Veteran has not sought any treatment referable to his low 
back or been diagnosed with any low back disorder.  The 
record is devoid of any objective medical evidence showing 
continuity of symptomatology from the time of service until 
the present.   38 C.F.R. § 3.303(b).  The back is physically 
normal.  The Veteran relates that his back problems occur 
with "wrong moves."  In light of the physically normal low 
back examinations and the lack of continuity of symptoms 
during or after service, the Board finds that there is no 
chronic low back disability present.  The evidence of record 
shows that the Veteran has had isolated, intermittent 
episodes of acute back pain which have each fully resolved.

Though the Veteran contends that he has a low back disorder 
related to his military service, there is no medical evidence 
on file supporting the Veteran's assertion and his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu, 2 Vet. App. at 494-95.    


ORDER

An initial 10 percent rating for chronic sinusitis is granted 
subject to the controlling regulations governing monetary 
awards.

Entitlement to service connection for sleep apnea (claimed as 
sleep problems), to include as due to an undiagnosed illness 
as a result of Persian Gulf War service, is denied.

Entitlement to service connection for depression is granted.

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


